DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 cites “he” within “wherein the acquisition area associated with he at least one sensor includes”. This will be interpreted as “the”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 4, and 6  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 cites “when at least one of (the areas), is acquired for the first time”. It’s unclear whether if this refers to the acquisition of monitoring data for the areas or other acquisition such as image acquisition. Referring to the specification, the area is identified or introduced into the acquisition area (paragraph [0027]) when the stopping occurs and in particular, the stopping of the insertion movement of the patient couch takes place as soon as the selected area of the examination, e.g. the patient couch and/or the selected area of the patient couch is introduced into the acquisition area of the at least one sensor unit. 
Claim 4 cites “moving the patient couch to a predetermined position within the patient receiving area subsequent to first acquisition.” It’s unclear if the position of the patient couch which occurs after the acquiring of the monitoring data (a first acquisition) of claim 1 or is this is a separate movement that occurs after a different acquisition (which doesn’t appear to require the acquisition to be of monitoring data). Claim 4 also cites “the selected area”. It raises lack of sufficient antecedent basis due to there is not selection of an area of the patient couch. 
Claim 6 cites “if the quality of the additional data acquired is better than the quality of the monitoring data acquired on the first acquisition”. It appears that the position is updated when the quality is worse (when the sag does not meet the ideal condition). It’s unclear and contingent what happens to the data when “the quality” is not better than the quality of the monitoring data and whether the claim is providing a required limitation. Suggestion is to change “if” to “when”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Stahl (U.S. Pub. No. 20190175122A1).

Regarding claim 1, Stahl teaches method for positioning a patient (abstract) couch in a patient receiving area of a magnetic resonance device for a magnetic resonance examination (Fig 1, imaging device 112, paragraph [0053]) comprising: initiating via one or more processors (processor 310, paragraph [0073] and couch movement by motor, paragraph 0065]) movement of the patient couch into the patient receiving area for a imaging device (imaging device 112 and patient couch 116, paragraph [0053); acquiring, via the at least one sensor (Fig 9, measuring device 981-1, sensors, paragraph [0089]) monitoring data from the acquisition area during the movement of the patient couch into the patient receiving area (speed sensor and accelerator sensor, paragraph [0071]); evaluating via one or more processors (processing module 506, paragraph [0083]) the monitoring data to identify at least one of (i) an area of an examination object, and (ii) an area of the patient couch (data, paragraph [0083]); and positioning via one or more processors (processor 310, paragraph [0073]) the patient couch within the patient receiving area based upon at least one of (i) the identified area of the examination object, and (ii) the identified area of the patient couch (couch position, paragraph [0054]). 

	Regarding claim 4, Stahl teaches the method (abstract) as clamed in claim 1, moving the patient couch to a predetermined position within the patient receiving area subsequent to a first acquisition (imaging device 112 and patient couch 116, paragraph [0053]) of at least one of (i) the identified area of the examination object (paragraph [0054]), and (ii) the selected area of the patient couch (paragraph [0054]); and acquiring, during the movement of the patient couch to the predetermined position within the patient receiving area (position data, paragraph [0020]), additional monitoring data (deformation measurement paragraph [0021]). of at least one of (i) the identified area of the examination object, and (ii) the identified area of the patient couch. 

	Regarding claim 5, Stahl teaches the method (abstract) as claimed in claim 4, further comprising evaluating the additional monitoring data acquired during the movement of the patient couch to determine whether the additional monitoring data is of a better quality than the monitoring data acquired on the first acquisition (measurement and comparing, paragraph [0087] and [0091]). 

	Regarding claim 6, Stahl teaches the method (abstract) as claimed in claim 5, wherein if the quality of the additional monitoring data is better than the quality of the monitoring data acquired on the first acquisition, updating the position of at least one of (i) the identified area of the examination object, and (ii) the identified area of the patient couch as a new examination position (deformation measurement, paragraph [0087]).

	Regarding claim 7, Stahl teaches the method (abstract) as claimed in claim 1, wherein, when the acquiring of the monitoring data is interrupted during the course of the magnetic resonance examination, executing a search movement of the patient couch (Figs 6-7, adjustment, paragraph [0093]) and, during the search movement of the patient couch, acquiring additional monitoring data via the at least one sensor).

	Regarding claim 9, Stahl teaches the method (abstract) as claimed in claim 7, further comprising: during the search movement of the patient couch, evaluating the additional monitoring data couch (Figs 6-7, adjustment, paragraph [0093]) to determine at least one of (i) the identified area of the examination object, and (ii) the identified area of the patient couch; and positioning the patient couch within the patient receiving area (Figs 6-7, adjustment, paragraph [0093]) based upon at least one of (i) the identified area of the examination object in the additional monitoring data, and (ii) the identified area of the patient couch in the additional monitoring data.

Regarding claim 10, Stahl teaches the method (abstract) as of claim 1, Stahl teaches at least one sensor comprises one or more of a camera, a breathing sensor, or a pilot tone sensor (optical sensors and sensors, paragraph [0071]), and wherein the monitoring data includes at least one of camera data generated via the camera, data generated via the breathing sensor, and data generated via the pilot tone sensor. One in ordinary skill will recognize the combination of sensors to the invention is to record and generate data. 

Regarding claim 11, Stahl teaches a magnetic resonance device (imaging device 112, MRI device, paragraph [0053]), comprising:
a scanner unit (imaging device 112, MRI device, paragraph [0053], one in ordinary skill will recognize the scanner is included in the MRI device) 
a patient receiving area that is at least partially surrounded by the scanner unit (Fig 2)
a patient couch configured to be moved within the patient receiving area (Fig 2, patient couch 260); and 
at least one sensor (measuring device 280, sensors, paragraph [0071]) associated with an acquisition area within the patient receiving area (patient couch 260, paragraph [0071]); and one or more processors (processor 310, paragraph [0073]-[0074]) configured to: initiating via one or more processors (processor 310, paragraph [0073] and couch movement by motor, paragraph 0065]) movement of the patient couch into the patient receiving area for a imaging device (imaging device 112 and patient couch 116, paragraph [0053); acquiring, via the at least one sensor (Fig 9, measuring device 981-1, sensors, paragraph [0089]) monitoring data from the acquisition area during the movement of the patient couch into the patient receiving area (speed sensor and accelerator sensor, paragraph [0071]); evaluating via one or more processors (processing module 506, paragraph [0083]) the monitoring data to identify at least one of (i) an area of an examination object, and (ii) an area of the patient couch (data, paragraph [0083]); and positioning via one or more processors (processor 310, paragraph [0073]) the patient couch within the patient receiving area based upon at least one of (i) the identified area of the examination object, and (ii) the identified area of the patient couch (couch position, paragraph [0054]). 

Regarding claim 12, Stahl teaches the magnetic resonance device (imaging device 112, MRI device, paragraph [0053]) as claimed in claim 11, wherein the acquisition area associated with he at least one sensor includes a predetermined acquisition area within the patient receiving area of the magnetic resonance device (Fig 9, sensors, paragraph [0071]).

Regarding claim 13, Sthal teaches the magnetic device (imaging device 112, MRI device, paragraph [0054]) as claimed in claim 11, Stahl teaches at least one sensor comprises one or more of a camera, a breathing sensor, or a pilot tone sensor (sensors, paragraph [0071]).

Regarding claim 14, Stahl teaches a non-transitory computer-readable media having instructions stored (paragraph 0022]) thereon that, when executed by one or more processors (processor 310, paragraph [0073]-[0074]) of a magnetic resonance device (imaging device 112, MRI device, paragraph [0054]), cause the magnetic resonance device to: : initiating via one or more processors (processor 310, paragraph [0073] and couch movement by motor, paragraph 0065]) movement of the patient couch into the patient receiving area for a imaging device (imaging device 112 and patient couch 116, paragraph [0053); acquiring, via the at least one sensor (Fig 9, measuring device 981-1, sensors, paragraph [0089]) monitoring data from the acquisition area during the movement of the patient couch into the patient receiving area (speed sensor and accelerator sensor, paragraph [0071]); evaluating via one or more processors (processing module 506, paragraph [0083]) the monitoring data to identify at least one of (i) an area of an examination object, and (ii) an area of the patient couch (data, paragraph [0083]); and positioning via one or more processors (processor 310, paragraph [0073]) the patient couch within the patient receiving area based upon at least one of (i) the identified area of the examination object, and (ii) the identified area of the patient couch (couch position, paragraph [0054]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Stahl (U.S. Pub. No. 20190175122A1) as of claim 1, and in the view of Ueda (U.S. Pub. No. 20170168124A1)
 
	Regarding claim 2, Stahl teaches the method as of claim 1 (abstract), 
	Stahl fails to teach positioning the patient couch includes stopping movement of the patient couch when at least one of (i) the identified area of the examination object, and (ii) the identified area of the patient couch, is acquired for the first time. However, Ueda teaches the insertion button is pressed to stop the movement of the couch when reaching into the identified area of the examination or any identified area of the patient couch (insertion button and imaging control circuitry 31, paragraph [0191]).  
Stahl and Ueda are considered to be analogous to the claimed invention because they are in the same field of imaging apparatus and support. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modify Stahl to incorporate the teachings of Ueda providing the insertion button is pressed to stop the movement of the couch when reaching into the identified area of the examination or any identified area of the patient couch (insertion button and imaging control circuitry 31, paragraph [0191]). Doing so allow the couch to align at the center position of the magnetic field to improve the quality of the image. 

	Regarding claim 3, Stahl teaches the method (abstract) as claimed in claim 1, the use of at least one sensor is from among a plurality of sensors (sensors paragraph [0071]) and acquiring the monitoring data comprises acquiring via the plurality of sensors and the monitoring data (paragraph [0054]) and positioning the patient couch (paragraph [0054]) is quired by at least 50% of the plurality of sensors (measuring device 280 includes speed sensor, displacement sensor, and accelerator sensor, paragraph [0071]). 
Stahl fails to teach positioning the patient couch includes stopping movement of the patient couch when at least one of (i) the identified area of the examination object, and (ii) the identified area of the patient couch, is acquired for the first time. However, Ueda teaches the insertion button is pressed to stop the movement of the couch when reaching into the identified area of the examination or any identified area of the patient couch (insertion button and imaging control circuitry 31, paragraph [0191])
Stahl and Ueda are considered to be analogous to the claimed invention because they are in the same field of imaging apparatus and support. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modify Stahl to incorporate the teachings of Ueda providing the insertion button is pressed to stop the movement of the couch when reaching into the identified area of the examination or any identified area of the patient couch (insertion button, paragraph [0191]). Doing so allow the couch to align at the center position of the magnetic field for better image quality. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stahl (U.S. Pub. No. 20190175122A1) as of claim 1, and in the view of Warren (U.S. Patent No. 8042209B2). 
Regarding claim 8, Stahl teaches the method (abstract) as claimed in claim 7 and the search movement of the patient couch (Figs 6-7, adjustment, paragraph [0093]). 
Stahl fails to teach a maximum displacement of the patient couch by ± 10 cm from the patient couch position prior to the search movement. However, Warren teaches the range motion of couch is 3cm in the medial-lateral directions and 4cm in the anterior-posterior directions (column 7, lines 32-50). 
Stahl and Warren are considered to be analogous to the claimed invention because they are in the same field of imaging apparatus and support. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modify Stahl to incorporate the teachings of Warren providing the range motion of couch is 3cm in the medial-lateral directions and 4cm in the anterior-posterior directions (column 7, lines 32-50). Doing so allow compensation breathing-induced motion therefore increase image quality of the tumor (column 7, lines 32-50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH H NGUYEN whose telephone number is (571)272-8418. The examiner can normally be reached M-F 8AM-4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH HOANG NGUYEN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793